COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jeff Martinez v. State of Texas

Appellate case number:    01-21-00240-CR

Trial court case number: 1454459

Trial court:              351st District Court

        On May 14, 2021, appellant filed a motion to transfer the reporter’s record from 01–18–
00225–CR into this appeal. We grant the motion to transfer. The Clerk of this Court is instructed
to transfer the reporter’s record from appellate cause number 01–18–00225–CR to appellate cause
number 01–21–00240–CR.
       It is so ORDERED.

Judge’s signature: _____/s/ Sherry Radack_______
                    Acting individually  Acting for the Court


Date: ____June 22, 2021_____